EXHIBIT 10.13.2

EXECUTION COPY

AMENDMENT

AMENDMENT (this “Amendment”), dated as of May 26, 2006, by and among MID-STATE
TRUST IX, as borrower (the “Borrower”), YC SUSI TRUST, as a lender (a “Lender”),
ATLANTIC ASSET SECURITIZATION LLC, as a lender (a “Lender”, and together with YC
SUSI Trust, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
custodian/collateral agent (the “Collateral Agent”), BANK OF AMERICA, NATIONAL
ASSOCIATION, as agent (the “Agent”), a managing agent (a “Managing Agent”) and a
bank investor (a “Bank Investor”), CALYON NEW YORK BRANCH, as a managing agent
(a “Managing Agent”, and together with Bank of America, National Association,
the “Managing Agents”) and a bank investor (a “Bank Investor”) and the other
signatories hereto.

Capitalized terms used and not defined in this Amendment or in any of the
Operative Documents shall have the meanings given such terms in Annex A to the
Amended and Restated Variable Funding Loan Agreement, dated as of November 19,
2004, as amended from time to time (the “Loan Agreement”), among the Lenders,
the Borrower, the Collateral Agent, the Agent, each Bank Investor and the
Managing Agents.

PRELIMINARY STATEMENTS

WHEREAS, each of the signatories hereto is party to one or more of the Operative
Documents; and

WHEREAS, each of the signatories hereto acknowledges and agrees that the Net
Investment does not exceed $150,000,000 and therefore does not exceed the
Maximum Net Investment as required by Section 2.1(a) of the Loan Agreement; and

WHEREAS, each of the signatories hereto wish to amend certain of the Operative
Documents, as hereinafter provided;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Loan Agreement, and other good and valuable consideration, the receipt and
adequacy of which is hereby expressly acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:


SECTION 1.           AMENDMENTS TO THE LOAN AGREEMENT. THE LOAN AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


(A)           THE REFERENCES TO “GROUP COMMITMENT” ON THE SIGNATURE PAGES ARE
AMENDED BY DELETING THE REFERENCES TO “$100,000,000” THEREIN AND REPLACING EACH
WITH “$75,000,000.”


(B)           THE DEFINITION OF “FACILITY LIMIT” IN ANNEX A IS AMENDED BY
DELETING THE REFERENCE TO “$200,000,000” THEREIN AND REPLACING IT WITH
“$150,000,000.”


(C)           THE DEFINITION OF “MAXIMUM NET INVESTMENT” IN ANNEX A IS AMENDED
BY DELETING THE REFERENCE TO “$200,000,000” THEREIN  AND REPLACING IT WITH
“$150,000,000.”

1


--------------------------------------------------------------------------------




 


SECTION 2.           CONDITIONS PRECEDENT. THIS AMENDMENT SHALL BECOME
EFFECTIVE, AS OF THE DATE HEREOF, ON THE DATE ON WHICH THE FOLLOWING CONDITIONS
PRECEDENT SHALL HAVE BEEN FULFILLED:


(A)           THIS AMENDMENT. EACH MANAGING AGENT SHALL HAVE RECEIVED
COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED BY EACH OF THE PARTIES HERETO.


(B)           VARIABLE FUNDING NOTES. EACH MANAGING AGENT SHALL SURRENDER ITS
VARIABLE FUNDING NOTE IN EXCHANGE FOR A NEW VARIABLE FUNDING NOTE REFLECTING THE
AMENDED GROUP COMMITMENT FOR THE RELATED GROUP.


(C)           ADDITIONAL DOCUMENTS. EACH MANAGING AGENT SHALL HAVE RECEIVED ALL
ADDITIONAL APPROVALS, CERTIFICATES, DOCUMENTS, INSTRUMENTS AND ITEMS OF
INFORMATION AS EACH MANAGING AGENT MAY REASONABLY REQUEST AND ALL OF THE
FOREGOING SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EACH
MANAGING AGENT.


(D)           LEGAL MATTERS. ALL INSTRUMENTS AND LEGAL AND CORPORATE PROCEEDINGS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO EACH MANAGING AGENT AND EACH MANAGING
AGENT’S COUNSEL AND THE FEES AND EXPENSES OF COUNSEL TO EACH MANAGING AGENT
INCURRED IN CONNECTION WITH THE EXECUTION OF THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL HAVE BEEN PAID IN FULL.


SECTION 3.           SEVERABILITY OF PROVISIONS. ANY PROVISION OF THIS AMENDMENT
WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 4.           CAPTIONS. THE CAPTIONS IN THIS AMENDMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT ANY OF THE TERMS OR
PROVISIONS HEREOF.


SECTION 5.           AGREEMENT TO REMAIN IN FULL FORCE AND EFFECT. EXCEPT AS
AMENDED HEREBY, THE LOAN AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND IS
HEREBY RATIFIED, ADOPTED AND CONFIRMED IN ALL RESPECTS. ALL REFERENCES IN THE
LOAN AGREEMENT TO “HEREIN,” OR WORDS OF LIKE IMPORT, AND ALL REFERENCES TO THE
LOAN AGREEMENT IN ANY AGREEMENT OR DOCUMENT SHALL HEREAFTER BE DEEMED TO REFER
TO THE LOAN AGREEMENT AS AMENDED HEREBY.


SECTION 6.           GOVERNING LAW. EXCEPT WITH RESPECT TO SECTION 8 AND ANY
OTHER SECTIONS HEREIN TO THE EXTENT THAT THEY AFFECT THE TRUST AGREEMENT, WHICH
SECTIONS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.


SECTION 7.           EXECUTION IN COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL
CONSTITUTE BUT ONE AND THE SAME AMENDMENT.

2


--------------------------------------------------------------------------------




 


SECTION 8.           LIMITATION OF LIABILITY. IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT (A) THIS AMENDMENT IS EXECUTED AND DELIVERED
BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY AS
TRUSTEE OF THE TRUST, IN THE EXERCISE OF THE POWERS AND AUTHORITY CONFERRED AND
VESTED IN IT UNDER THE TRUST AGREEMENT, (B) EACH OF THE REPRESENTATIONS,
UNDERTAKINGS AND AGREEMENTS HEREIN OR THEREIN MADE ON THE PART OF THE TRUST IS
MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS
BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE OF BINDING
ONLY THE TRUST AND (C) UNDER NO CIRCUMSTANCES SHALL WILMINGTON TRUST COMPANY BE
PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR EXPENSES OF THE TRUST
OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY OBLIGATION, REPRESENTATION,
WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE TRUST UNDER THIS AMENDMENT.


SECTION 9.           REPRESENTATIONS AND WARRANTIES. THE BORROWER HEREBY
CERTIFIES THAT (I) THE REPRESENTATIONS AND WARRANTIES MADE BY IT IN SECTION 3.1
OF THE LOAN AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE HEREOF, AS THOUGH MADE
ON AND AS OF THE DATE HEREOF AND (II) AS OF THE DATE HEREOF, THERE IS NO EVENT
OF DEFAULT OR EVENT WHICH, WITH THE PASSAGE OF TIME OF THE GIVING OF NOTICE,
COULD RESULT IN AN EVENT OF DEFAULT.


SECTION 10.         WAIVER OF NOTICE. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY NOTICE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AMENDMENT.

[signature pages omitted]

3


--------------------------------------------------------------------------------